Per Curiam,;
It is not suggested that the judgment which the defendant seeks to have stricken off, is for a wrong amount; against a wrong party, or that there is any defect in the record on which it is founded! The question involved, as presented by the appellant, assumes *113that the judgment which he seeks to have opened is based upon the order of maintenance made by the Quarter Sessions, which was certified to the Common Pleas of the same county, by the clerk of the court of first instance, who is the proper official to certify such orders, as the Act of 1901 does not require the certificate to be made by the court. The entry of the judgment for the specified sum showing dates and amounts of the défault did the defendant no harm, and the alleged irregularity in liquidating the amount instead of entering the judgment for the penal sum stated'in the sentence and recognizance could be corrected in the court below, or in this court if deemed necessary to protect the defendant’s rights.
The order, discharging the rule to strike off the judgment is affirmed.